DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.

Applicant alleges:
In contrast, Lyren determines different sound locations and sound zones based on different associated applications (e.g., phone call, virtual reality game) operative on a device, and uses sound effects so that the sounds can be localized such that the user can distinguish between sound sources coming from different applications on the same device. In Lyren, although sounds may be modified with sound effects, the sounds are commensurate and related to the content provided by the device on an ongoing basis. The sounds are related to continuous or ongoing simulation produced by the device and intentionally accessed by the user.
Therefore, Lyren does not teach or suggest, “wherein for a first one or more values of user-device interaction parameters, the audible distraction is caused to be rendered as a sound source at a location which is external to the device and which is not currently associated with rendering of sound sources so as to be perceivable as deviant from and unrelated to first content provided by the device in an instance prior to the analysis,” as recited by the amended independent claims. The rejection is therefore overcome, and Applicant requests withdrawal of the rejection and allowance of the claims.

Examiner respectfully disagrees. Lyren discloses the ability to move a number of different types of audio elements or sounds to different perceptible locations for a user.  For example, the information in Figs. 5 detail messages that indicate warnings/alerts .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyren et al. (hereinafter Lyr, U.S. Patent Application Publication 2017/0359672).

Regarding Claim 1, Lyr discloses:

at least one memory including computer program code (e.g. methods illustrated and instructions associated therewith are stored in respective storage devices; para 419; note also example embodiment with information stored in memory; para 59),
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (e.g. blocks and methods disclosed herein executed by a software application , computer, firmware, hardware, etc; para 420 note also example embodiment with one or more processors executing the information stored in memory; para 59);
obtaining one or more values of user-device interaction parameters that parameterize user-device interaction (e.g. context of the user at the time of the sound; para 106; note also position and orientation of a user, location, context, historical information; para 120; and note further, contexts and preferences indicating localizing sounds; para 122; and see Figs. 5A-C);
analyzing the obtained one or more values of the user-device interaction parameters to determine whether to cause rendering of an audible distraction (e.g. decisions based on elements in 5A-C; para 120, see also Figs. 6, 7; and consulting previous conflicts, delayed localizations; para 162; before binaural sound is played, the software consults the restrictions to determine if a conflict exists; para 163; further, the zone is selected based on one or more of the following including a table, zone information, information about the sound, preferences of the user, commands etc; para 
wherein for a first one or more values of user-device interaction parameters, the audible distraction is caused to be rendered as a sound source at a location which is external to the device (e.g. process of Figs. 6, 7 with consideration of the various information, tables etc; further; decisions based on elements in 5A-C; para 120, see also Figs. 6, 7; processes the sound so it externally localizes as binaural sound away from the user to the designated location in 3D space; para159; based on records; para 162, see also Figs. 5A-C) and which is not currently associated with rendering of sound sources (e.g. checking for whether a conflict exists, see 730; Fig. 7, and answering no and proceeding to 740 to provide the sound to the user; note also problems when a user or software application designates a particular location where sound is already being localized to this location, and resolving conflicts; para 146, 147), so as to be perceivable as deviant from and unrelated to first content provided by the device (e.g. consider the example in para 111, the user perceives the game sounds from a greater distance than voice sounds, the user is able to distinguish a game voice from a call voice because the call voices sound closer than the game voices, in other words the user being to perceive the different sounds and distinguish between indicates they are distinct/divergent from one another, or “deviant;” and further note different types and numbers of SLPs, that vary based on which type of sound is localizing to the zone, voice or music or alert [“unrelated”]; para 49, 78, as well as the warnings/alerts and operations discussed in general terms in para 118) in an instance prior to the analysis 
wherein for a second, different one or more values of user-device interaction parameters, the audible distraction is not caused to be rendered as a sound source at the location which is external to the device (e.g. process of Figs. 6, 7 with consideration of the various information, tables etc; decisions based on elements in 5A-C; para 120, see also Figs. 6, 7; further, storing historical information about audio such as location of the user, position, and orientation, other information, context, and the storage of detailed information about an event that stopped the sound, for example another sound was given priority; para 106; stopping or preventing the sound from localizing to the user; para 161) and which is not currently associated with rendering of sound sources (e.g. checking for whether a conflict exists, see 730; Fig. 7, and answering no and proceeding to 740 to provide the sound to the user; note also problems when a user or software application designates a particular location where sound is already being localized to this location, and resolving conflicts; para 146, 147).

Regarding Claim 2¸in addition to the elements stated above regarding claim 1, Lyr further discloses:
wherein for different users within a same environment, the location, at which the audible distraction is caused to be rendered as a sound source, is different (e.g. each 

Regarding Claim 3¸in addition to the elements stated above regarding claim 1, Lyr further discloses:
selecting the location, at which the audible distraction is caused to be rendered as a sound source, from amongst one or more putative locations which are external to the device and which are within an environment (e.g. selecting where to localize the sound in a space away from the user; para 72; selection based on environment, location, zone, and many other factors etc; para 74).

Regarding Claim 4¸in addition to the elements stated above regarding claim 3, Lyr further discloses:
wherein the selection of the location, at which the audible distraction is caused to be rendered as a sound source, is based on one or more of: a record of previous audible distractions (e.g. historical placements; para 74); a record of interests of the user (e.g. user preferences where to externally localize; para 74); or the obtained values of the user-device interaction parameters (e.g. a command or instruction from the user; para 74).

Claim 5¸in addition to the elements stated above regarding claim 4, Lyr further discloses:
wherein the record of previous audible distractions comprises a record of locations at which previous audible distractions have been rendered as sound sources which have successfully distracted the user and a record of locations (e.g. historical placements, e.g. SLPs or zones where the user previously localized the same or similar sound or sound from a same or similar application; para 74) at which previous audible distractions have been rendered as sound sources which have been unsuccessful at distracting the user (e.g. consulting previous conflicts or failed or delayed localization requests… analyzing instances of conflicted or failed SLP requests in order to resolve, stored in the localization log; which is done to improve the performance and eliminate the destructive localization; para 162)

Regarding Claim 6¸in addition to the elements stated above regarding claim 4, Lyr further discloses:
wherein the record of interests of the user comprises interests specified by the user and/or interests learnt based on content rendered at the device during one or more previous user-device interactions (e.g. user preferences from a database; para 120 note the use of a machine-learning user agent, intelligent user agent, which manages the binaural sound and makes decisions based on the personal preferences of the user; para 333, 335, intelligent user agents choose based on historical information; para 345).

Claim 7¸in addition to the elements stated above regarding claim 3, Lyr further discloses:
causing analysis of the environment to determine the one or more putative locations which are external to the device and which are within the environment (e.g. sound localization points and zones based on location, such as one or more rooms; para 236; and use of room transfer functions; para 387; information specifying the SLP or zone where to localize the sound, based on room transfer functions; para 56).

Regarding Claim 8¸in addition to the elements stated above regarding claim 1, Lyr further discloses:
wherein the location, at which the audible distraction is caused to be rendered as a sound source, is based on a location of an external, real-world object (e.g. the location where to localize the sound can originate from a physical object such as a teddy bear, chair, table, person etc; para 214).

Regarding Claim 9¸in addition to the elements stated above regarding claim 1, Lyr further discloses:
wherein the audible distraction comprises different audio content when rendered as a sound source at different locations which are external to the device (e.g. one or more sound localization points for a zone; para 40; see also Fig. 4, different groups of SLPs 400A, B and C; see further multiple zones for one or more different sources of sound; para 83; multiple active SLPs; para 112; convolving multiple different sound signals; para 398).

Regarding Claim 10¸in addition to the elements stated above regarding claim 1, Lyr further discloses:
wherein audio content of the audible distraction comprises audio content having a preexisting association with the location at which the audible distraction is caused to be rendered as a sound source (e.g. note example table of historical audio information that can be stored for a user, including sound sources and SLP and/or zones; Figs. 5A-C).

Regarding Claim 11¸in addition to the elements stated above regarding claim 1, Lyr further discloses:
wherein user-device interaction parameters comprise one or more of: data indicative of actuation of the device (e.g. command or instruction from the user, the user provides a verbal command; para 74); data indicative of an environment in which the device is located (e.g. designated location, physical environment; para 157; GPS location; para 66, geographic location; and another example of a physical location; para 236); or data indicative of biometric parameters of the user (e.g. head tracking sensors; para 137; and note activity tracker, pedometer, biometric sensors; para 376).

Regarding Claim 12¸in addition to the elements stated above regarding claim 1, Lyr further discloses:
wherein analyzing the obtained values of the user-device interaction parameters comprises determining whether the obtained values of the user-device interaction 
wherein the first one or more values of user-device interaction parameters describe a point in the parameter space which is within the at least one subspace (e.g. determination and analyzation of information and properties to determine a zone is designated; para 126, 127; based on parameters in 5A-C, for example sound source of a specific telephone number), and
wherein the second, different one or more values of user-device interaction parameters describe a point in the parameter space which is not within the at least one subspace (e.g. process of Figs. 6, 7 with consideration of the various information, tables etc; decisions based on elements in 5A-C; para 120, see also Figs. 6, 7; further, storing historical information about audio such as location of the user, position, and orientation, other information, context, and the storage of detailed information about an event that stopped the sound, for example another sound was given priority; para 106; stopping or preventing the sound from localizing to the user; para 16)

Regarding Claim 13¸in addition to the elements stated above regarding claim 12, Lyr further discloses:
wherein definition of the at least one subspace is based on one or more goals for the user in respect of user-device interaction (e.g. user preferences about the sound, commands or instructions on localization form a user; para 66; note calculation of best, preferred, desired or optimal selection of an SLP or zone; para 129).

Claim 14 is rejected under the same grounds as claim 1 above.

Claim 15 is rejected under the same grounds as claim 2 above.

Claim 16 is rejected under the same grounds as claim 3 above.

Claim 17 is rejected under the same grounds as claim 4 above.

Claim 18 is rejected under the same grounds as claim 5 above.

Claim 19 is rejected under the same grounds as claim 6 above.

Claim 20 is rejected under the same grounds as claim 1 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW C FLANDERS/Primary Examiner, Art Unit 2654